Citation Nr: 1729845	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  08-09 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for residuals of a low back injury.  

2.  Entitlement to service connection for residuals of a low back injury.

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for residuals of a right foot injury manifested by symptoms of pain, stiffness and numbness with deformity of the second toe (hereinafter "residuals of a right foot injury.")

4.  Entitlement to service connection for residuals of a right foot injury.

5.  Entitlement to a compensable evaluation for basal cell carcinoma of the nose.

6.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.

7.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.  

8.  Entitlement to service connection for hypertension, to include as due to PTSD.


REPRESENTATION

Veteran represented by:  Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from July 1970 to January 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2004, September 2006 and March 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama and Atlanta, Georgia.  Jurisdiction over the issues is retained by the RO in Atlanta, Georgia.  

In July 2011, June 2014 and March 2016, these matters were remanded for further development.  The matters have since returned to the Board.

The issues of entitlement to service connection for residuals of a low back injury, residuals of right foot injury, a psychiatric disorder, hypertension and diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  In July 2001, the Board denied the claims of service connection for residuals of a foot injury (characterized as residuals of a broken right toe and residuals of a nail puncture wound to the right foot) and residuals of a back injury.  

2.  Some of the evidence received since the July 2001 decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for residuals of a right foot injury.

3.  Some of the evidence received since the July 2001 decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for residuals of a low back injury.

4.  For the entire appeal period, and resolving any reasonable doubt in favor of the Veteran, basal cell carcinoma of the nose is manifested by a scar with at worst, one character of disfigurement; at no time is such disability shown to have been manifested by painful visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; by any limitation of function or other disabling effects.


CONCLUSIONS OF LAW

1.  The July 2001 Board decision that denied service connection for residuals of a foot injury and residuals of a back injury is final.  38 U.S.C.A. § 7104, 7105 (West 2014); 20.1100 (2016).

2.  New and material evidence has been received, and the claim of service connection for residuals of a right foot injury is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  New and material evidence has been received, and the claim of service connection for residuals of low back injury is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

4.  Resolving any reasonable doubt in favor of the Veteran, a higher 10 percent rating, but no more, for the Veteran's basal cell carcinoma of the nose is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.118, Diagnostic Codes (DCs) 7818, 7800, 7803, 7804, 7805 (as in effect prior to, and from, October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist

For the Veteran's basal cell carcinoma of the nose, VA's duty to notify was satisfied by a letter dated February 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist a Veteran in the development of the claim.  That duty includes assisting the Veteran in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, private treatment records, relevant VA medical records and VA medical examinations, and the Veteran's own contentions.  

The Board notes that the VA skin examiners in July 2006 and February 2010 did not indicate having access to the claims file.  However, a full review is not necessary to ensure the adequacy of an examination for an increased rating when there is no suggestion that a review of the claims file would have altered the examiner's findings.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (noting that review of the claims file is not required when such a review would not change the objective findings made on examination).  The examiners each recorded the Veteran's medical history, performed an examination, and described the current state of the Veteran's service-connected basal cell carcinoma of the nose residual scar in sufficient detail to enable the Board to make a fully informed decision on this claim. See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); see also 38 C.F.R. § 3.327 (a). The VA examinations are thus adequate to decide the claim.

Claims to reopen
  
Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

The Veteran's claim of entitlement to service connection for residuals of a right foot injury (previously characterized as residuals of a right broken toe and residuals of a nail puncture wound to the right foot) and residuals of a low back injury were denied by the Board in a July 2001 decision.  The Veteran's residuals of a right foot injury were denied on the basis of no current disability and the Veteran's low back condition was denied on a lack of a nexus between the condition and service.  The Veteran did not appeal the decision to the Court.  Thus, this Board decision is final.  38 U.S.C.A. § 7104 (b); 38 C.F.R. § 20.1100.

At the time of the July 2001 Board denial, some of the pertinent evidence includes service treatment records (STRs), lay statements from the Veteran, an April 1999 VA spine examination (which did not include imaging studies of the right foot but did include imaging studies of the spine) and post-service treatment records.  The Veteran's lay statements include right foot symptoms such as pain, numbness and a second right toe calcium deposit which he believed was due to a broken toe.  The Veteran also reported low back pain onset in-service and continued since.  The July 2001 Board decision is final.  See 38 U.S.C.A. § 7104 .

In November 2001, the Veteran filed a claim to reopen his claims for residuals of a right foot and low back injury.  The RO reopened and denied the claims in a September 2004 rating decision from which the current appeal arises.  

For the Veteran's residuals of a right foot injury claim, some of the pertinent evidences since July 2001 include additional lay statements from the Veteran and his sister which suggest the existence of a current disability.  In a correspondence received in August 2003, the Veteran's sister reported that upon the Veteran's return from active duty, he was treated at home for residuals of a right toe injury by their father who was a VA physician at the time.  She reported that the Veteran's right foot puncture wound had healed but the Veteran had continued symptoms of swelling and numbness.  An X-ray found that the Veteran's right toe had been broken.  The Veteran's second and third toe was taped and the broken toe healed in eight weeks but a calcium deposit had formed and the toe remained deformed.  The Veteran provided additional lay statements of symptomatology which were also not found or noted on the April 1999 VA spine examination.  Symptoms include having slight limp and right toe stiffness and aching with squatting.  Here, the Board finds that the Veteran's sister is competent to report what a physician told her about the Veteran's X-ray findings, observing treatment and a deformed toe.  The Veteran is also competent to report additional symptoms not previously report.   As noted above, tor the purposes of determining new and material evidence, lay statements as presumed to be credible.  The aforementioned evidence suggests that he has had a right foot condition during the pendency of the instant claim.

The lay evidence is new, in that it was not previously of record at the time of the July 2001 Board decision.  The statements are material as they tend to show that the Veteran has a current right foot condition.  New and material evidence having been received; the claim of entitlement to service connection for residuals of a right foot injury is reopened.

For the Veteran's residuals of a low back condition claim, some of the additional pertinent evidence since July 2001 includes additional treatment records provided by the social security administration (SSA) and lay statements from the Veteran and his sister.  Of note, the Veteran has presented a new theory of entitlement, which alone is not new and material evidence.  However, the Veteran has also provided supporting lay evidence.  See Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).  

The Veteran asserts that his documented in-service motorcycle accident (dated November 18, 1970) could have caused his low back condition.  He provided new lay evidence which was not detailed in the record that that the accident resulted in him hitting the bumper of a car in front of him and he was thrown over the top of the car into the right side of the road.  Thereafter, his back was extremely sore and experiencing a limp for several weeks after.  See Veteran's statement received August 29, 2003.  In a statement received August 2003, the Veteran's sister reported that upon return from active duty, the Veteran was treated for low back pain symptoms at home by their father, a VA physician.  The Veteran's sister's statements cooberates the Veteran's previous report of having intermittent low back pain since experiencing an in-service injury.  Notably, a July 2002 MRI indicates mild degenerative changes of facet joints at L5-S1 and L3-L4, a condition not previously diagnosed.  

The lay and medical evidence are new, in that it was not previously of record at the time of the July 2001 Board decision.  The statements and evidence are material as they tend to establish a causal link between the Veteran's military service and his back condition.  As noted above, the Veteran's lay statements surrounding his new theory of entitlement, subsequent low back pain after his in-service motorcycle accident, and his sisters testimony regarding post-service treatment for low back pain, raises a reasonable possibility of substantiating a claim.  Additionally, since arthritis is a chronic disease under 38 C.F.R. § 3.309 (a), it may be presumptively service connected if manifested within a year from separation from service.  Such presumptive criteria render the Veteran's lay statements, and his sister's statement, to be relevant and relates to a previously unestablished fact that may substantiate the claim for service connection, and as such, must be considered material.  

Increased rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

For the entire appeal period, the Veteran has been in receipt of a noncompensable rating for his basal cell carcinoma of the nose under Diagnostic Code 7805 based on limitation of function of the affected part (old criteria) or for any disabling effects not considered in a rating under Codes 7800 to 7804 under an appropriate other Code (revised criteria).  In this regard, Diagnostic Code 7818 provides that malignant skin neoplasms (other than malignant melanoma) is rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or impairment of function.  

As briefly mentioned, during the course of the appeal, effective October 23, 2008, and VA amended the criteria for evaluating scars.  Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  This amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See Notice, 73 Fed. Reg. 54,708 (September 23, 2008).  Nevertheless, even though the Veteran's January 2006 claim was received prior to this date, it appears that the RO has applied these amendments in the August 2012 supplemental statement of the case.  As such, the Board has considered whether a higher rating is warranted under both the old and new criteria for scars.

Prior to October 23, 2008, under Diagnostic Code 7800, a 10 percent rating is warranted for scars of the head, face, or neck with one characteristic of disfigurement.  A 30 percent rating was warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three of the characteristics of disfigurement listed.  A 50 percent evaluation is warranted in cases of visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with four or five characteristics of disfigurement.  An 80 percent evaluation is warranted in cases of visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with six or more characteristics of disfigurement.


According to Note (1), the eight "characteristics of disfigurement" are:  (1) a scar of five or more inches (13 or more cm.) in length; (2) a scar of at least one-quarter inch (0.6 cm.) wide at the widest part; (3) surface contour of the scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id.  

Under Code 7803, a 10 percent (maximum) rating was warranted for scars that are superficial and unstable.  Under Code 7804, a 10 percent (maximum) rating was warranted for scars that are superficial and painful on examination.  Under Code 7805, scars were otherwise to be rated based on the limitation of function of the affected part.


Under the current (revised) Rating Schedule criteria, effective October 23, 2008, Code 7800 has remained unchanged, but Code 7803 no longer exists.  Under Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful, and a 20 percent rating is warranted for three or four scars that are unstable or painful.  Under Code 7805, scars are evaluated for any disabling effects not considered in a rating under Codes 7800 to 7804 under an appropriate other Code. Codes 7801 and 7802 apply to scars not of the head, face, or neck, and therefore do not apply to this claim either prior to or after the October 2008 amendments.

Facts and analysis 

By way of history, the Veteran was initially granted service connection for basal cell carcinoma of the nose in an October 2002 RO rating decision, effective May 3, 1999 and evaluated as noncompensable.  

Although prior to the appeal period, VA and non-VA medical evidence shows that the Veteran had one basal cell carcinoma lesion of the left side of his nose which was removed surgically.  See February 1999 private treatment record and November 2001 VA examination.  In November 2001, the examiner noted that the left nose scar from the basal cell carcinoma excision was well-healed and there was no recurrence.  

In January 2006, the Veteran filed an increased rating claim for basal cell carcinoma of the nose, stating that the condition had worsened.  

In support of his claim, the Veteran submitted private medical evidence of a surgical pathology report from May 2006 indicating a recurrence of basal cell carcinoma at the base of his previous surgical excision on the left side of his nose.  

The Veteran was afforded a VA skin examination in July 2006.  The examiner noted that the Veteran brought his May 2006 biopsy report to the examination which revealed basal cell carcinoma of the left nasal sidewall.  He was scheduled to have surgery at a plastic surgeon's office to complete the treatment of this skin cancer.  The Veteran self-reported that this was his third basal cell carcinoma.  
The Veteran was under no continuous treatment, the Veteran's basal cell carcinoma was treated with surgery with no side effects after treatment.  The Veteran showed the examiner multiple areas of hypopigmented round scars that were once areas involving skin cancers.  Upon physical examination, the Veteran had one pink, depressed macule on the left nasal side wall and it was to be treated on July 11, 2006.  Overall, there was less than 1% of exposed body area and less than 0% of total body area.  There was no real scarring or disfigurement associated with the lesions.  There was dyschromia and hypopigmentation.  There was no acne, scarring alopecia and no alopecia areata.  

The Veteran submitted a notice of disagreement in November 2006 and indicated that he had surgery "several times" resulting in disfigurement and scarring.  

The Veteran was afforded a VA skin examination in February 2010.  The Veteran provided a history of his condition.  In 2001, the Veteran had a growing lesion on his nose, was diagnosed with basal cell carcinoma and a plastic surgeon removed the skin cancer through excision.  Since, he has been followed closely by a dermatologist.  In 2003-2004 the Veteran had a recurrence of growth next to the site of the old one, which required another excision by another plastic surgeon.  Since, the Veteran has continued to be followed closely and has had no more basal cell carcinoma on his nose.  On the left side of the Veteran's nose, in the fold, there was no skin lesion.  There was a scar described as vertical, non disfiguring in that it did not affect the overall symmetry of the nose, measured 1 x .01 centimeters and is slightly indented.  The scar is not tender, raised and is superficial and non-adherent to underlying tissue.  

As noted, the RO has evaluated the Veteran's scars at the zero percent rated under Diagnostic Code 7805.  The Board finds, however, that Diagnostic Code 7800 is more appropriate, as this scar concerns the face and has not shown to have limited the function of the Veteran's nose or to be manifested by disabling effects not considered under Diagnostic Codes 7800-7804.

Here, resolving any reasonable doubt in favor of the Veteran, the Board finds that the Veteran's left nose scar has one "characteristic of disfigurement" which was noted in the February 2010 VA examination.  In this regard, the VA examiner noted that the Veteran's scar, measuring 1 x .01 centimeters which was slightly indented.  The Board finds that the characteristic of indentation most closely approximates a depression of the surface of the scar contemplated by the rating criteria.  Specifically, one of the eight characteristics of disfigurement includes a "surface contour of the scar elevated or depressed on palpation."  None of the other eight characteristics of disfigurement as the scar is considerably less than 5 inches in length and less than one-quarter inch wide, non-adherent to underlying tissue or any area of skin exceeding six square inches with symptoms of abnormal skin texture, underlying soft tissue missing or indurated and inflexible skin .  Although the Veteran pointed to multiple hypopigmented areas during his July 2006 VA examination, there is no indication that this exceeded six square inches or that the areas are attributable to basal cell carcinoma.  Here, the medical evidence, including private pathology reports from 1999 and 2006, indicates that the Veteran has had only two instances of basal cell carcinoma, removed from the same area of the nose on the left side.  As such, the Board finds that a 10 percent rating, but no more, is warranted for the Veteran's basil cell carcinoma residual excision scar of the left nose for the entire appeal period.  

The evidence of record does not include any records showing that the above-listed criteria for a rating in excess of 10 percent were met (or approximated) at any time during the evaluation period.  

At no time during the appeal period is it shown that the scar had visible or palpable tissue loss and either gross distortion of asymmetry of one feature or paired set of features; that it caused two or three of the cited characteristics of disfigurement; that it caused any limitation of function; that there were three or four unstable or painful scars; or that there were any disabling effects not considered in a rating under any other Code.  VA examinations have not found that the scar causes any functional impairment.  Notably, as 10 percent is the maximum rating under Codes 7803 and 7804, those Codes provide no basis for the assignment of higher ratings.

Neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for residuals of a right foot condition is reopened, and to this extent only, the appeal is granted.

New and material evidence having been received; the claim of entitlement to service connection for a low back condition is reopened.

Throughout the appeal period, a 10 percent rating for basal cell carcinoma of the nose is granted.


REMAND

Initially, the Board notes that the matters of entitlement to service connection for a psychiatric condition, diabetes mellitus and hypertension were remanded in March 2016 for issuance of a statement of the case.  However, this has not been done.  As such, the claims must again be remanded for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

With regard to the Veteran's claim of entitlement to service connection for residuals of a right foot injury, the Board notes that the Veteran was treated for a right foot puncture wound during his period of ACDUTRA.  However, the first requirement for service connection is the existence of a current disability.  In light of the lay evidence of record and as no prior VA foot examination has been provided, a VA examination must be scheduled to address the nature and etiology of any diagnosed right foot condition. 

With regard to the Veteran's claim of entitlement for residuals of a low back injury, the Veteran was afforded a VA examination in April 1999; however, no nexus opinion was provided.  Although the Veteran's STRs do not document any treatment of a low back condition, the Board notes that a November 19, 1970 record documents that the Veteran was involved in a motorcycle accident and the Veteran has competently reported experiencing an awkward twist and pain while conducting in-service duties.  The Veteran must be afforded a VA examination to address the nature and etiology of any residuals of a low back injury.  

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC to the Veteran and his representative addressing the claim for entitlement to service connection for a psychiatric condition, hypertension and diabetes mellitus.  If the Veteran timely perfects the appeal, the matters should be returned to the Board.

2.  Arrange for appropriate VA examinations to address the nature and etiology of right foot or low back condition.  The entire record must be provided to the examiner for review.  All necessary tests and studies should be accomplished, and all clinical findings reported in detail.

Based on a review of the claims file including the lay and medical evidence of record, the examiner(s) is asked to provide responses to the requests/questions below. 

For the Veteran's claimed right foot condition:

(a)  Identify all current right foot conditions.  

(b)  For any diagnosed right foot condition identified above, is it at least as likely as not (a 50 percent or better probability) that the Veteran's condition onset during or was otherwise caused or aggravated by his period of ACDUTRA?

The examiner must consider the lay statements of pain, symptoms after his motorcycle accident and his post-service at-home treatment.  

For the Veteran's claimed low back condition:

(a)  Identify all current low back conditions.  

(b)  Is it at least as likely as not (a 50 percent or better probability) that the Veteran's condition onset during or was otherwise caused or aggravated by his period of ACDUTRA?

The examiner must consider the lay statements of pain, his report of a 1973 twisting injury diagnosed as a muscle strain, symptoms after his motorcycle accident and his post-service at-home treatment.  

The Board highlights the Veteran's post-service report of injuring his back while working in his yard in 1992.  See SSA records from VBMS dated August 31, 2011 (pg. 84 of 131).  

The examiner must discuss and reconcile any conflicting medical opinions or evidence of record.

3.  Then, readjudicate the claims on appeal.  If the benefit remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


